JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
Ordered and Adjudged that the judgment of the district court be affirmed. The district court correctly concluded that the Aetna policy excludes coverage of TPG’s claim. Therefore it also correctly decided not to reach the question whether Aetna was TPG’s primary insurance provider.
We need not decide whether the endorsement provision applies only to the Federal Deposit Insurance Corporation and not to TPG, because TPG failed to raise this issue before the district court. See Nat’l Ass’n of Mfrs. v. Dep’t of Labor, 159 F.3d 597, 605-06 (D.C.Cir.1998).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. RApp. P. 41(b); D.C. Cir. R. 41.